DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
Claim Status
	Previously, this Office issued a Final Rejection on 10/13/2020.
	This Non-Final Rejection is in response to the claim set and remarks filed by the Applicant on 01/11/2021. 
Claim(s) 7 and 20 is/are canceled. 
Claim(s) 1 – 6, 8 – 19, and 21 is/are pending. Of the pending claims, claim(s) 10 – 19 is/are currently withdrawn because they encompass other invention(s) not elected by the Applicant on 02/04/2019.  
Therefore, claim(s) 1 – 6, 8 – 9, and 21 is/are addressed below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
To be explicit, each limitation of this application has been weighed in view of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. None of the limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
	

Claim Rejections - 35 USC § 112 (Indefinite Limitations)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–6, 8–9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1's recitation of "the cross section of the three-dimensional article" in line 7 is indefinite. Assuming for the moment that the Applicant intended "the cross section of the three-dimensional article" (singular) in claim 1's line 7 to have antecedent basis in the recitation of "successive cross sections of the three-dimensional article" (plural) in claim 1's lines 2–3,  one of ordinary skill in the art is unable to ascertain which of the plurality of successive cross section the Applicant intended to reference. The above assumption is necessary because the limitation at issue does not recite "successive." One of ordinary skill in the art is unable to ascertain whether the Applicant intended to reference one or all of the "successive cross sections" associated with the successive fusion parts of the powder bed (see claim 1's lines 2–3) or, more generally, an inherent cross section of the three dimensional article (either conceptualized in CAD model or more tangible form when fabricated).  
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the limitation at issue above recites "the successive cross sections of the three-dimensional article." 

	Claim 4 recites "a predetermined height of the flexible foil sheet elongated device extending in a direction perpendicular to the powder table at a predetermined height." The two instances of "a predetermined height" is indefinite because one of ordinary skill in the art is unable to ascertain how many or which predetermined heights exist. 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the limitation at issue above recites " a predetermined height of the flexible foil sheet elongated device extending in a direction perpendicular to the powder table." 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LJUNGBLAD PG Publication No. 20140314609 (of record) in view of GOTO PG Publication No. 20150231798 (of record).
As to claim 1, LJUNGBLAD discloses an apparatus for forming at least one three-dimensional article through successive fusion of parts of a powder bed, which parts corresponds to successive cross sections of the three-dimensional article, the apparatus comprising:

    PNG
    media_image1.png
    151
    300
    media_image1.png
    Greyscale

	a powder distributor (Figure 2, 28) configured for evenly distributing a layer of powder (5) on top of a build table (2; see ¶41 and ¶45);
	an energy beam (from 6) configured for fusing the powder layer in selected locations corresponding to the cross section of the three-dimensional article (¶43);
	a powder table positioned outside the build table (see annotation below),

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Annotation of LJUNGBLAD's Figure 2)][AltContent: textbox (Powder table outside of the build table (2))][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    151
    300
    media_image1.png
    Greyscale

wherein:

[AltContent: textbox (Top of LJUNGBLAD's Figure 3)][AltContent: textbox (Bottom of LJUNGBLAD's Figure 3)]
    PNG
    media_image2.png
    152
    558
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    376
    626
    media_image3.png
    Greyscale


 	at least a first (302) and a second part (304), the first part (302) being an elongated rod selectively movable at a predetermined distance above the powder table  (¶53's first sentence), a central axis of the elongated rod being parallel with a top surface of the powder table  (¶53's first sentence), the second part (304) being a flexible foil sheet (¶56's first sentence), the flexible foil sheet being attached onto the elongated rod and protruding from the elongated rod towards the powder table (see reproduction of Figure 3 above), 

    PNG
    media_image4.png
    174
    479
    media_image4.png
    Greyscale
   
    PNG
    media_image4.png
    174
    479
    media_image4.png
    Greyscale

the flexible foil sheet (304) comprising a plurality of slits (351; See ¶57's "The size of the slits and the direction of the slits may also influence the spring force and the quality of the top surface of the powder layer behind, i.e., already distributed, the powder distributor 300. " and reproduction of Figures 1A and 1B above). 
LJUNBLAD will arrive at the broadest reasonable interpretation of the flexible foil sheet comprising a plurality of slits extending in a direction at an angle from 0 degrees to 45 degrees with respect to a normal to the powder table. 
However, LJUNGBLAD fails to disclose an elongated device positioned at least one of onto or over the powder table, the elongated device being configured to mechanically touch and cause vibration of the second part when the powder distributor is moving over the elongated device. 
GOTO teaches an elongated device (14) positioned parallel to the powder distributor (Figure 1 and 2) and both onto and over the powder table (see horizontal plane extending from top of 111 to the top of 13 in Figure 2) outside the build table (102), the elongated device being configured to mechanically touch the second part when the powder distributor is positioned over the powder table (¶54).  GOTO further teaches that elongated device 14 may be made from “urethane rubber, silicon rubber, synthetic rubber, metal, plastic, or the like second part.”  

    PNG
    media_image5.png
    621
    550
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    389
    540
    media_image6.png
    Greyscale

GOTO’s Figures 1 and 2). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of GOTO with the disclosure of LJUNGBLAD for the benefit of removing any of the three-dimensional shaping composition that has stuck to the second part (as taught by GOTO at ¶36). 
When incorporating the above, it would have been further obvious to arrive at the elongated device being made out of metal (as taught by GOTO at ¶54) 
Specifically, this would arrive at the following structure:

[AltContent: textbox (Most obvious locations incorporate GOTO’s metal elongated device on to LJUNGBLAD's powder table)][AltContent: textbox (Annotation of LJUNGBLAD's Figure 2)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]      
    PNG
    media_image1.png
    151
    300
    media_image1.png
    Greyscale

(annotation of LJUNGBLAD’s Figure 2).  
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox ()][AltContent: connector][AltContent: textbox ()]
[AltContent: textbox (Most obvious locations incorporate GOTO’s metal elongated device on to LJUNGBLAD's powder table.)]


LJUNGBLAD and GOTO, by making obvious a metallic elongated device positioned parallel to the powder distributor and at least one of onto or over the powder table outside the build table, the elongated device being configured to mechanically touch the second part when the powder distributor is moving over the elongated device, arrive at the elongated device being configured to cause vibration of second part (LJUNGBLAD's second part is disclosed as being made out of metal sheet and the slits enable the spring force of the metal sheet to be decreased (¶57). One of ordinary skill in the art would understand that, when LJUNGBLAD's metal sheet with slits and reduced spring force comes into contact with GOTO’s obviously incorporated metallic elongated device, LJUNGBLAD’s second part will vibrate. 
Therefore, LJUNBLAD and GOTO make obvious claim 1. 
	As to claim 2, LJUNGBLAD and GOTO make obvious the apparatus according to claim 1.
LJUNGBLAD fails to disclose the elongated device has a length equal to or longer than a width of the build table.
GOTO teaches wherein the elongated device has a length equal to or longer than a width of the build table (See Figure 2's illustration of the relationship of 14 relative to 1; and Figure 1's illustration that 1 is located above the build table 102).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of GOTO with the disclosure of LJUNGBLAD for the benefit of removing any of the three-dimensional shaping composition that has stuck to the second part (as taught by GOTO at ¶36).
As to claim 3, LJUNGBLAD and GOTO make obvious the apparatus according to claim 1.
	LJUNGBLAD fails to disclose wherein the elongated device is a fixed protrusion attached onto the powder table and extending in a direction perpendicular to the powder table at a predetermined height.
GOTO teaches wherein the elongated device is a fixed protrusion attached onto the powder table and extending in a direction perpendicular to the powder table at a predetermined height (Figure 1).  
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of GOTO with the disclosure of LJUNGBLAD for the benefit of removing any of the three-dimensional shaping composition that has stuck to the second part (as taught by GOTO at ¶36).
	As to claim 4, LJUNGBLAD and GOTO make obvious the apparatus according to claim 1.
	LJUNGBLAD fails to disclose wherein the elongated device is a flexible foil sheet arranged on the powder table and, a predetermined height of the flexible foil sheet elongated device extending in a direction perpendicular to the powder table. 
GOTO teaches wherein the elongated device is a flexible foil sheet (see cross section of 14 illustrated in Figure 2 and ¶ 54) arranged on the powder table (See Figure 2's illustration of the relationship of 14 relative to 1; and Figure 1's illustration that 1 is located above the build table 102) and, comprises a predetermined height of the flexible foil extending in a direction perpendicular to the powder table at a predetermined height (see Figure 1). 
GOTO with the disclosure of LJUNGBLAD for the benefit of removing any of the three-dimensional shaping composition that has stuck to the second part (as taught by GOTO at ¶36).
	As to claim 5, LJUNGBLAD and GOTO make obvious the apparatus according to claim 1.
	LJUNGBLAD further discloses wherein the flexible foil sheet (304) is removably attached (See Figures 4 and 5's 387) to the elongated rod (302; ¶69). 
	As to claim 6, LJUNGBLAD and GOTO make obvious the apparatus according to claim 1.
LJUNGBLAD further discloses wherein a thickness of the the flexible foil sheet is less than 1 mm (¶60). 
As to claim 8, LJUNGBLAD and GOTO make obvious the apparatus according to claim 1.
LJUNGBLAD and GOTO, as applied in the rejection of claim 1 above, make obvious the following structure: 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (LJUNGBLAD's powder distributor's)][AltContent: connector][AltContent: textbox ()][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: textbox (Top of LJUNGBLAD's Figure 3)]       [AltContent: textbox ()]                    
    PNG
    media_image2.png
    152
    558
    media_image2.png
    Greyscale
   
[AltContent: textbox (Most obvious locations incorporate GOTO’s elongated device on to LJUNGBLAD's powder table.)]



	As evidenced above, the structure arrived at in rejection of claim 1 arrives at the elongated device is positioned a predetermined angle (an angle of zero) with respect to the powder distributor. 
	As to claim 21, LJUNGBLAD and GOTO make obvious the apparatus according to claim 1. 
	LJUNGBLAD and GOTO, as applied in the rejection of claim 1 above, make obvious the following structure: 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (LJUNGBLAD's powder distributor's with second part (304))][AltContent: connector][AltContent: textbox ()][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: textbox (Top of LJUNGBLAD's Figure 3)]       [AltContent: textbox ()]                    
    PNG
    media_image2.png
    152
    558
    media_image2.png
    Greyscale
   
[AltContent: textbox (Most obvious locations incorporate GOTO’s metal elongated device on to LJUNGBLAD's powder table.)]



	As evidenced above, the structure arrived at in rejection of claim 1 also meets claim 21's requirement of wherein the elongated device (annotated as one of the dotted lines above) is positioned parallel to the second part of the powder distributor (annotated as the black box above). 
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over LJUNGBLAD PG Publication No. 20140314609 (of record) in view of GOTO PG Publication No. 20150231798 (of record), as applied in the rejection of claim 1 above, and in further view of HOECHSMANN PG Publication No. 20130000553 (of record). 
LJUNGBLAD and GOTO remain as applied in the rejection of claim 1.
As to claim 9, LJUNGBLAD and GOTO make obvious the apparatus according to claim 1. 
	 The above incorporated elongated device (GOTO's 14 into LJUNGBLAD) cleans LJUNGBLAD's powder distributor (see GOTO's ¶53 stating "The wiping part (removal part) 14 is provided to the recovery part 13, and has the function of removing any of the three-dimensional shaping composition that has stuck to the squeegee 12.").
However, LJUNGBLAD and GOTO fail to arrive at wherein the elongated device is curved. 
HOECHSMANN teaches a curved elongated device (Figures 21 and 24–25's 610 is an " an elongated brush 610"; ¶99) that cleans a powder distributor (400)—establishing that the claimed structure was not only known in the art at the time of filing but also known to be used to carry out the same purpose. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate/simply substitute the teachings of HOECHSMANN's curved elongated device into/in place of modified LJUNGBLAD's elongated device for the benefit/predictable result of removing excess construction material accumulated on the second part (as taught by HOECHSMANN at ¶99) because the substitution of one known element for another yields predictable results to one of ordinary skill in the art (see generally MPEP 2143 (I)(B) this 
Whether HOECHSMANN's teachings are incorporated into (the elongated device is changed to be more like a cylindrical brush) or simply substituted for the elongated device (the elongated devices are swapped), the teachings of HOECHSMANN make obvious using a rotating cylindrical brush to remove powder from the powder distributor (as taught by HOECHSMANN at ¶99). This arrives at the broadest reasonable interpretation of wherein the elongated device is curved. 
Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1–6, 8–9, and 21 were rejected under 35 U.S.C. 103 as being unpatentable over LINDERMANN PG Publication No. 20020152002 and GOTO PG Publication No. 20150231798.
Applicant’s amendments to claim 1 and arguments, see bottom of page 6 and extending on to the top of page 8, filed 12/14/2021, have been fully considered and are persuasive.
Therefore, the above referenced rejection(s) under 35 U.S.C. 103 in the Final Rejection, mailed 10/13/2020, is/are withdrawn.  
However, another rejection is made in view of LJUNGBLAD PG Publication No. 20140314609 (of record) and GOTO PG Publication No. 20150231798 (of record).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.